Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "thickness of each of the at least two first layers is greater than a thickness of each of the at least two second layers" as set forth in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 sets forth the limitation that the "thickness of each of the at least two first layers is greater than a thickness of each of the at least two second layers". However, this feature is not shown in the drawings, nor described in the specification. Therefore, this limitation is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahouanto et al (WO 2015/091618) in view of Kouno et al (2015/0059955). Ahouanto et al shows an adapter (A) for a rolling assembly having all of the features of the above claims, except as noted below.
	Per claims 7 and 12, Ahouanto et al shows a rolling assembly comprised of a tire (P) with beads (B) to be mounted on a wheel rim (J) having two bead seats. Each bead (B) of the tire (P) is proved with an adapter (A) connecting the beads (B) to the wheel rim (J). The adapter (A) includes an axially inner end 10 connected to the wheel rim (J), and an axially outer end 9 including an outer reinforcing element 15. The axially outer end 9 includes a radially axially inner bearing face 21 that contacts a bead (B) of the tire (P). A body 11 connects the outer end 9 to the inner end 10, and includes at least one main reinforcement 17 that connects the outer reinforcing element 15 to an axially inner reinforcing element 16. The body 11 forms a substantially axial adapter seat on which a tire bead (B) contacts. The adapter (A) is arranged along the axial axis. The outer reinforcing element 15 is located completely axially outside of the bearing face 21, and is an annular structure. 

	Ahouanto et al does not show the outer reinforcing element 15 having alternating layers of rubber and composite and/or metallic material. Best shown in Figure 4, Kouno et al teaches the use of a reinforcing element 18 including alternating layers of rubber material 18A and metal and/or composite material 18B (see paragraph [0073]), with at least two layers of each. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the axially outer reinforcing element of Ahouanto et al in the manner taught by Kouno et al as a substitute equivalent configuration, to achieve predictable results (i.e. reinforcing the axial outer portion of the adapter), and further dependent upon the desired chemical and physical properties of the reinforcing element (such as rigidity, strength, weight, etc.). 
	Ahouanto et al as modified by Kouno et al does not specify that the outer reinforcing element has a mean diameter between 8 and 16mm. However, the size of the outer reinforcing element of a tire adapter or a tire bead core is a result effective variable dependent upon the size of the tire, to allow proper support and/or reinforcement (i.e. the bead portion of the tire to maintain its shape and retention on the wheel rim). Therefore, one of ordinary skill in the art would find it obvious to form the outer reinforcing element of the tire adapter of Ahouanto et al as modified by Kouno et al of a size suitable to achieve these purposes. 
	Regarding claims 8-10, Ahouanto et al as modified by Kouno et al does not disclose the value of the secant modulus or elastic elongation value of the rubber compound of the outer reinforcing element, nor the Young’s modulus of the composite and/or metallic material. However, it would have been obvious to one of ordinary skill in the art to form the outer reinforcing element from materials having the desired chemical and physical properties suitable for functioning in the manner required to prevent failure of the outer reinforcing element (and thus the adapter as a whole) during use, in order to prevent the tire from demounting from the wheel rim during use.
	Regarding claim 11, Ahouanto et al discloses the use of polyurethane rubber compounds. Therefore, one of ordinary skill in the art would have found it obvious to use said type of rubber material in the layers reinforcing element taught by Kouno et al, dependent upon the desired chemical and physical properties of the outer reinforcing element. 

Response to Arguments
Applicant's arguments filed 19 October 2021 (and entered in the RCE filed 19 November 2021) have been fully considered but they are not persuasive. The Applicant argues that support for the newly added limitation that the "thickness of each of the at least two first layers is greater than a thickness of each of the at least two second layers" is set forth in paragraph [0039] of the US Publication of the instant application (which is equivalent to paragraph [0024] of the originally filed specification). Reference to the specification should always be made with respect to the originally filed specification and not the US Publication. It should be noted that the aforementioned paragraph is actually drawn to the second embodiment of the outer reinforcement element shown in Figure 2 (which is composed of three layers) and not the outer reinforcement element 15 of Figure 1, which is composed of four layers and has been set forth in originally filed claim 7. The specification lacks any explicit disclosure that the embodiments of Figures 1 and 2 can be combined. Therefore, the limitation is new matter. 
       The Applicant provides essentially the same arguments against the references as provided in the previous amendment, and therefore the Applicant is directed to the previous Office action for a response to those arguments. 
       It appears that the Applicant is attempting to argue surprising or superior results regarding the claimed diameter of the outer reinforcing element. However, the Applicant has not yet provided any evidence (in the form of a declaration or affidavit under 35 CFR 1.131 or 1.132) to support this argument. 
       The Applicant further argues that the bead core of Kouno et al does not serve the same purpose as the outer reinforcing member of either Ahouanto et al or the claimed invention. First, the Applicant has not yet provided any evidence (in the form of a declaration or affidavit under 35 CFR 1.131 or 1.132) to support this argument. Second, this is not the case, given the fact that both elements are reinforcing elements, with a bead core reinforcing the bead of a tire, and the outer reinforcing element reinforcing the axially outer portion of the adapter. Therefore, the physical structure of a bead core is applicable to that of the outer reinforcing element of a tire to rim adapter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON R BELLINGER/Primary Examiner, Art Unit 3617